NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JAN 28 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

JOHNELL JACKSON,                                No. 20-15851

                Plaintiff-Appellee,             D.C. No. 2:18-cv-01132-MCE-CKD

 v.
                                                MEMORANDUM*
JALAL SOLTANIAN-ZADEH,

                Defendant-Appellant.

                  Appeal from the United States District Court
                      for the Eastern District of California
                Morrison C. England, Jr., District Judge, Presiding

                           Submitted January 20, 2021**

Before:      McKEOWN, CALLAHAN, and BRESS, Circuit Judges.

      Defendant Dr. Jalal Soltanian-Zadeh appeals from the district court’s order

denying him qualified immunity in plaintiff Johnell Jackson’s 42 U.S.C. § 1983

action alleging deliberate indifference to his serious medical needs. We have

jurisdiction over this interlocutory appeal under 28 U.S.C. § 1291. Plumhoff v.



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Rickard, 572 U.S. 765, 771-73 (2014). We review de novo the district court’s

summary judgment on the ground of qualified immunity. Isayeva v. Sacramento

Sheriff’s Dep’t, 872 F.3d 938, 946 (9th Cir. 2017). We affirm.

      The district court properly concluded that, resolving all factual disputes and

drawing all reasonable inferences in Jackson’s favor, Dr. Soltanian-Zadeh is not

entitled to qualified immunity because Jackson’s right to be free from deliberate

indifference to an excessive risk to his health was clearly established, and a

reasonable official would have known that failing to provide for a lower bunk

assignment was unlawful under the circumstances. See Pearson v. Callahan, 555

U.S. 223, 232 (2009) (setting forth two-part test for qualified immunity); Estelle v.

Gamble, 429 U.S. 97, 104 (1976) (deliberate indifference to serious medical needs

constitutes a violation of the Eighth Amendment); see also McGuckin v. Smith, 974

F.2d 1050, 1060 (9th Cir. 1992), overruled on other grounds by WMX Techs., Inc.

v. Miller, 104 F.3d 1133 (1997) (en banc) (“A serious medical need exists if the

failure to treat a prisoner’s condition could result in further significant injury[.]”)

(citation and internal quotation marks omitted).

      To the extent defendant challenges the district court’s finding that the record

shows a “genuine dispute of material fact as to whether defendant was at least

deliberately indifferent to plaintiff’s health or safety by not ordering that plaintiff

be restricted to a lower bunk,” we lack jurisdiction to consider this finding in this


                                            2                                     20-15851
interlocutory appeal. See George v. Morris, 736 F.3d 829, 834-36 (9th Cir. 2013)

(explaining limited scope of review of an interlocutory appeal involving denial of

qualified immunity).

      AFFIRMED.




                                         3                                   20-15851